This case came before the court on a stipulation of the parties filed November 6, 1964, stating that a written offer was submitted by plaintiff and was accepted by defendant whereby plaintiff agreed to accept the net sum of $30,671.92 in full settlement of all claims set forth in its petition (contract claims; see 151 Ct. Cl. 307 (I960)), after subtracting the amounts due to the defendant upon its counterclaims. Defendant has consented to entry of judgment and on November 16, 1964, the court ordered that judgment in the above amount be entered in favor of the plaintiff.